NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       DEC 20 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 FELIPE RIVERA-BELTRAN, AKA                       No.    15-71342
 Felipe De Jesus Beltran
                                                  Agency No. A200-086-141
                   Petitioner,

   v.
                                                  MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                   Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                           Submitted December 14, 2016**

Before:       WALLACE, LEAVY, and FISHER, Circuit Judges.

        Felipe Rivera-Beltran, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen and review de novo questions

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of law. Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny the

petition for review.

      The BIA did not abuse its discretion or violate due process in concluding

that the new evidence submitted with Rivera-Beltran’s motion did not warrant

reopening. Contrary to Rivera-Beltran’s contentions, the BIA’s order indicates

that it adequately considered the new evidence and sufficiently explained its

decision. See id. at 990-91 (“What is required is merely that [the BIA] consider the

issues raised, and announce its decision in terms sufficient to enable a reviewing

court to perceive that it has heard and thought and not merely reacted.” (internal

quotation marks omitted)). The BIA did not err in failing to specifically address

Rivera-Beltran’s general statement that he is aware he has made mistakes and has

“accomplished many changes in [his] life” as evidence of rehabilitation. See id.

      PETITION FOR REVIEW DENIED.




                                          2                                     15-71342